BaldwiN, Judge,
concurring.
, I fully agree with the majority opinion. I would add some further observations.
The majority opinion merely follows In re LoPresti, 52 CCPA 755, 333 F.2d 932, 142 USPQ 176 (1964) and In re Garfinkel, 58 CCPA 883, 437 F.2d 1000, 168 USPQ 659 (1971). In view of the language in appellant’s reply brief before the board it cannot seriously be questioned that appellant has admitted that part of the disclosure of the Opel patent is available as prior art for the purposes of the section 103 rejection. That being the case, LoPresti and Garfinkel are in point and controlling. No substantial reason has been advanced why those cases should be overruled.
The statutory basis for the rejection before us is 35 USC 103.1 wish to point out that the present case, LoPresti and Garfinkel are all fully consistent with, and lend some support for, my interpretation of that section of the statute, particularly with regard to the meaning of the term “prior art” as used therein. Nowhere in the 1952 Act is it stated that the term “prior art” as used in section 103 is defined by section 102. After reviewing the legislative history of the 1952 Act, especially sections 102 and 103,11 have concluded that the term was used in section 103 as a term of art. That is, the drafters intended the term “prior art” to have the same meaning in section 103 as had been established by the courts over the years, rather than giving it some special meaning to be defined in the statute. Since section 102 does not define what is “prior art,” material may be “prior art” within the meaning of section 103 although that material is not mentioned in section 102. Likewise, *1395while much of what is mentioned as defeating novelty or establishing loss of right under section 102 is also “prior art” under section 103, much of section 102 deals with matter which is not prior art at all. Section 102(c) is one obvious example. I contend that section 102(g) is another. I am aware, of course, that my view of the statute is not absolutely compelled by LoPresti, Garfinhel and the present case.2
With regard to the other concurring opinion, most of the arguments made therein fall of their own weight. I would point out that appellant’s sole reason for appeal was clearly intentionally drawn with language broad enough to claim error in the use of any part of the Opel patent as prior art on any basis.3 Such a broad reason of appeal is to be expected, since the board found it unnecessary to consider all of the bases upon which the examiner concluded that part of the Opel patent was available as prior art. While it is true that large parts of the parties’ briefs are devoted to the question of whether prior invention under section 102(g) is prior art under section 103, the parties, by agreeing that that issue is presented, cannot compel us to act as if appellant’s admissions had never been made.
The other concurring opinion states that LoPresti “is not one of our better-reasoned opinions and has long been an anomaly in the law.” That case was cited by the board as support for the proposition that prior invention under section 102(g) is prior art within the meaning of section 103, and it has been cited elsewhere for the same proposition. The other concurring opinion apparently condones the board’s infusion of a section 102 (g) rejection into the LoPresti case some five years after that case was decided. There was no section 102(g) rejection in that case, and the Eule 131 affidavit had removed section 102(e) as a basis for rejection. There, as here, the statutory basis for the rejection was section 103, and the “prior art” used was that which appellants *1396bad admitted was frior art. It is submitted that the LoPresti decision as handed down by this court, and not as the board endeavored to amend it, is controlling in this case. We can not ignore appellant’s admissions that part of the disclosure of the Opel patent is prior art.
I additionally note that it has been the practice in this Court in separate opinions, either concurring or dissenting, to refer to the opinion concurred in or dissented from as “the majority opinion” if it represents the majority view of the court, or as “the frineifal opinion” if it represents a minority view but contains the recitation of the facts necessary for understanding of the case. It is elementary that the opinions of this court speak for those judges who voted for them, and not just for their authors.

 See my concurring opinion in In re Bass, Patent Appeal No. 8660, decided concurrently herewith. .


 That matter not mentioned in section 102 may be prior art is at least implied in the statement in In re Harry that:
Thus “prior art” means at least those things named in section 102.
51 CCPA 1541, 1546, n. 2, 338 F.2d 920, 923, n. 2, 142 USPQ 164, 167, n. 2 (1964). Of course, I disagree with that reasoning.


 The reason of appeal reads as follows :
1. In rejecting claims 1, 2, 4, 7 — 10, 21, 22 and 23, as unpatentable as obvious in view of the invention of Opel and Bottoms disclosed in Opel et al Patent 3,376.371 assertedly made available as prior art under 35 USC 102(g). The record does not permit reliance upon Opel et al Patent 3,376,371, or the invention disclosed therein as prior art and the terminal disclaimer filed in the present application precludes reliance on the claims of Opel et al as a ground of rejection. Furthermore, the appealed claims are not obvious in view of the invention of Opel et al.